Citation Nr: 0118715	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include secondary to exposure to herbicides.

2.  Entitlement to an increased rating for low back strain 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1976.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The veteran's claim for service connection for diabetes 
mellitus was initially denied by a rating action in May 1983.  
The veteran did not appeal that determination and that claim 
became final.  In the rating action on appeal, the RO found 
that the veteran had not submitted new and material evidence 
sufficient to reopen his claim of service connection for 
diabetes mellitus.  

In the rating action on appeal the RO also denied the 
veteran's claim of service connection for peripheral 
neuropathy and tinnitus.  No appeal was noted for the claim 
for service connection for peripheral neuropathy and thus, 
such claim is not before the Board on appeal.  By rating 
decision of March 2001 service connection was granted and a 
10 percent rating assigned for tinnitus.  No notice of 
disagreement has been noted for that decision and thus, it is 
not before the Board on appeal. 

Effective July 9, 2001, 38 C.F.R. § 3.309(e) was amended to 
establish presumptive service connection for Type 2 diabetes 
based on exposure to herbicide.  66 Fed.Reg. 23168 (2001).  
When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirement for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 288 (1993).  As such, the 
veteran's claim will be considered on a de novo basis.  


FINDING OF FACT

The veteran is presumed to have developed type II diabetes 
mellitus due to Agent Orange exposure while serving in 
Vietnam.


CONCLUSION OF LAW

Type II diabetes mellitus was incurred in military service.  
38 U.S.C.A. § 1110, 1116 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.307 (2000); 66 Fed. Reg. 23168 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from June 1956 to June 1976 
including service in the Republic of Vietnam.  For his 
service in Vietnam, the veteran was awarded, among others, 
the Vietnam Service Medal.

Service medical records include the report of a glucose 
tolerance test performed in January 1964 which showed a 
fasting blood sugar at 66 mg. %, with no glycosuria, 1/2 hour 
170 mg. %, with no glycosuria, one hour 179 mg. %, with no 
glycosuria, two hours 136 mg. %, with glycosuria and three 
hours 94 mg. % with no glycosuria.  The veteran was advised 
to follow a 2500 calorie diabetic diet.

Treatment notes of February 1969 indicate the veteran was 
placed on a 1500 calorie diabetic diet.

An August 1975 examination noted sugar in urine in 1962 and 
in 1964, evaluated and treated by diet, urine and blood sugar 
tested, this examination normal.

Post-service medical records include a June 1990 diagnosis of 
adult onset diabetes mellitus, and a June 1999 VA report 
diagnosing the veteran with Type II Diabetes, under good 
control.  

In a February 2001 opinion, a VA examiner reviewed the claims 
folder and noted that a definite diagnosis of non-insulin 
dependent diabetes was made in 1998.  

Analysis

In this case, the veteran claims that his diabetes mellitus 
is attributable to exposure to Agent Orange.  

Initially, the Board notes that the duty to assist the 
veteran in the development of this claim has been fulfilled.  
See generally Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

In the case of a veteran who had active wartime service for 
ninety days or more and active service in Vietnam between 
January 9, 1962 and May 7, 1975, specified diseases resulting 
from exposure to an herbicide agent, including Agent Orange, 
that become manifest to a degree of 10 percent or more in the 
manner prescribed by law will be considered to have been 
incurred in service, even absent a service record or other 
evidence to that effect, unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease). See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Exposure to an herbicide agent will only be presumed 
in the case of a veteran with an enumerated § 3.309 illness 
unless there is affirmative evidence that exposure did not 
occur.  38 C.F.R. § 3.307(a)(6)(iii).

In addition to presumptive service connection, direct service 
connection is available for disability resulting from active 
service.  38 C.F.R. § 3.304 (2000).  With chronic diseases 
that are shown as such in service (or within an applicable 
post-service presumptive period specified in 38 C.F.R. § 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2000).  If a disability is not shown to be chronic 
during service or an applicable post-service presumptive 
period, service connection may nevertheless be granted where 
a disorder has been observed in service or an applicable 
post-service presumptive period and the symptomatology 
associated with that disorder is manifested with continuity 
post-service.  Id.  Service connection may also be granted 
for a disease diagnosed after discharge from service where 
all the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

As noted previously, effective July 9, 2001, 38 C.F.R. 
§ 3.309(e) was amended to establish presumptive service 
connection for Type 2 diabetes based on exposure to 
herbicide.  66 Fed.Reg. 23168 (2000).

The veteran served in Vietnam during the requisite time 
period and has been diagnosed with diabetes mellitus.  The 
Board finds that the veteran's disability is managed by way 
of restricted diet and oral agents, such that his disability 
has become manifest to a degree of at least ten percent.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2000).  As diabetes 
mellitus (Type 2 Diabetes) is a disease associated with 
exposure to certain herbicide agents, applying the provisions 
of 38 C.F.R. § 3.307(a)(6)(iii), it is presumed that during 
the veteran's service in Vietnam he was exposed to an 
herbicide agent.  As the veteran was exposed to an herbicide 
agent and because he has manifested diabetes mellitus, a 
disease now incorporated into 38 C.F.R. § 3.309(e), service 
connection will be presumed even if there is no record of the 
disease during service. 

There is medical evidence that suggests that estimated date 
of onset of diabetes mellitus to be 1998.  However, there is 
no competent medical evidence that the veteran's disability 
was not the result of his exposure to herbicides in Vietnam 
such that it would rebut the presumption of service 
connection for the veteran's disability.  See 38 C.F.R. 
§ 3.307(d).



ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

The Board notes that the veteran filed a timely notice of 
appeal for his claim for an increased rating for low back 
strain.  During the pendency of the appeal the veteran was 
afforded a hearing before a Decision Review Officer (DRO).  
Thereafter, in a rating decision of March 2001, the veteran's 
service-connected low back strain disability was increased 
from 10 to 20 percent disabling.  No supplemental statement 
of the case was issued by the RO.  See 38 C.F.R. § 19.31 
(2000).  

During the November 2000 hearing the following colloquy 
occurred:

Representative:	What if the evidence in support of forty 
percent but it's supported at twenty percent 
would you be satisfied with that?

Veteran:	I would have to be at this time, yeah.  If it 
gets worse then I'll have to go back again.

....

Representative:	But if the evidence of record for this appeal 
didn't ...supported only twenty percent, would 
that satisfy your appeal?

Veteran:	Yes, that would satisfy me this time.  I'm not 
trying to be...

By the statements above, the veteran appears to indicate that 
he was completely satisfied with a 20 percent rating for low 
back strain.  However, the veteran's appeal has not been 
formally withdrawn in writing.  See 38 C.F.R. § 20.204(b) 
(2000).  As such the veteran's claim for an increased rating 
for low back strain must be remanded to the RO for further 
consideration.

Therefore, this case is REMANDED for the following actions:

1.  The RO should provide the veteran a 
supplemental statement of the case (SSOC) 
addressing the rating decision of March 
2001.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

2.  Thereafter, the veteran must be given 
the opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
consideration.

3.  Should the veteran wish to withdraw 
his appeal procedures should be followed 
as set forth in 38 C.F.R. § 20.204. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



